Exhibit 10.31

Joseph M. Leone

     AMENDED AND RESTATED AGREEMENT by and among CIT Group Inc. a Delaware
corporation (the "Company") and Joseph M. Leone (the "Executive") dated as of
the 8th day of May 2008.

     WHEREAS, the Company and the Executive entered into an Employment Agreement
dated August 1, 2004 (the “Agreement”);

     WHEREAS, the Company and the Executive entered into an Amendment Agreement,
dated November 12, 2007 (the "Amendment Agreement"), to the Agreement;

     WHEREAS, the Company and the Executive wish to amend and restate the
Agreement to reflect the Amendment Agreement and to amend the definition of
"Change of Control";

     WHEREAS, the Company desires to continue to employ the Executive in
accordance with the following terms and conditions, and the Executive desires to
be so employed.

     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

     1. Effective Date. The "Effective Date" shall mean September 1, 2004.

     2. Term. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to be employed by the Company subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on December 31, 2008 (the "Term"). This Employment Agreement and the
Term may be extended for one (1) or more additional periods by written agreement
signed by the parties hereto at any time prior to the end of the term in effect.

     3. Terms of Employment.

     (a) Position and Duties.

            (i) During the Term (A) the Executive shall serve as Vice Chairman
–Chief Financial Officer with such authority, duties and responsibilities as are
commensurate with such position and as may be consistent with such position,
reporting to the Chief Executive Officer of the Company or such other officer as
designated by the Chief Executive Officer of the Company, and (B) the
Executive's services shall be performed at the location such services were
performed immediately prior to the Effective Date.

            (ii) During the Term, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive's
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Term, it shall not be a violation of this Agreement
for the Executive to serve on civic or charitable boards or committees, or
manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive's

1

--------------------------------------------------------------------------------

responsibilities as an employee of the Company in accordance with this
Agreement. It is expressly understood and agreed that to the extent that any
such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive's
responsibilities to the Company.

     (b) Compensation.

            (i) Base Salary. During the Term, the Executive shall receive an
annual base salary ("Annual Base Salary") of no less than the rate of the
Executive's base salary on the date immediately prior to the Effective Date.
During the Term, the Annual Base Salary shall be reviewed at the time that the
salaries of all of the executive officers of the Company are reviewed. Any
increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase and the term Annual Base Salary as utilized
in this Agreement shall refer to Annual Base Salary as so increased. Annual Base
Salary shall be payable as earned during the Term at such time and in such
manner consistent with the Company's payroll practices for other senior
executives, unless otherwise deferred in accordance with the terms of the CIT
Group Inc. Deferred Compensation Plan, as amended (the "DCP").

            (ii) Annual Bonus. For each complete calendar year during the Term,
the Executive shall be entitled to a bonus pursuant to the Company's incentive
plans and programs ("Annual Bonus"). Executive's target bonus for the first
complete year during the Term shall be 150% of his Annual Base Salary ("Target
Bonus"). Notwithstanding paragraph 3(b)(v) hereof, the Target Bonus in
subsequent years of the Term shall not be less than the amount set forth in the
previous sentence.

            (iii) Incentive Awards.

            (A) During the Term, the Executive shall be eligible to participate
in annual and long-term incentive plans applicable to comparable executives of
the Company.

            (iv) Other Benefits. During the Term, the Executive shall be
entitled to participate in all employee pension, welfare, perquisites, fringe
benefit, and other benefit plans, practices, policies and programs generally
applicable to comparable executives of the Company in substantially comparable
positions as the Executive. In addition, the Executive shall be entitled to
continued participation in any supplemental and/or excess retirement plans
available to similarly situated executives of the Company, and in the Company's
Executive Retirement Plan, and retiree medical and life insurance plans in which
the Executive was participating on the date of this Agreement during the Term,
at economic levels at least equal to the levels of Executive's participation in
such plans or programs as of the date immediately prior to the Effective Date.

            (v) Modifications. The Company may at any time or from time to time
amend, modify, suspend or terminate any bonus or incentive compensation or
employee benefit plans or programs provided hereunder for any reason and without
the Executive's consent;

2

--------------------------------------------------------------------------------

provided that, without the Executive's consent, the Company may not reduce the
aggregate value of the employee benefit plans or programs provided to the
Executive hereunder unless such reduction is consistent with reductions
affecting similarly situated employees of comparable rank of the Company.

            (vi) Expense Reimbursement. During the Term, the Executive shall be
entitled to receive prompt reimbursement for all expenses incurred by the
Executive in accordance with the Company's expense reimbursement policies.

            (vii) Vacation. During the Term, the Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company as in effect with respect to the senior executives of the Company.

     4. Termination of Employment.

     (a) Death or Disability. The Executive's employment shall terminate
automatically upon the Executive's death during the Term. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Term (pursuant to the definition of Disability set forth below), it
may give to the Executive written notice in accordance with Section 11(a) of
this Agreement of its intention to terminate the Executive's employment. In such
event, the Executive's employment with the Company shall terminate effective on
the 30th day after receipt of such notice by the Executive (the "Disability
Effective Date"), provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive's
duties. For purposes of this Agreement, "Disability" shall mean the absence of
the Executive from the Executive's duties with the Company on a full-time basis
for 180 consecutive business days as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive's legal representative.

     (b) Cause. The Company may terminate the Executive's employment during the
Term for Cause. For purposes of this Agreement, "Cause" shall mean:

            (i) the willful and continued failure of the Executive to perform
substantially the Executive's duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Chief Executive Officer of the Company or such other officer as
designated by the Chief Executive Officer which specifically identifies the
manner in which the Chief Executive Officer or his designee believes that the
Executive has not substantially performed the Executive's duties, or

            (ii) the willful engaging by the Executive in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Company
or its affiliates, or

            (iii) conviction of a felony or guilty or nolo contendere plea by
the Executive with respect thereto; or

            (iv) a material breach of Section 8 of this Agreement.

3

--------------------------------------------------------------------------------

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon express authority given pursuant to a
resolution duly adopted by the Board with respect to such act or omission or
upon the instructions of the Chief Executive Officer of the Company or based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company.

     (c) Notice of Termination. Any termination by the Company for Cause or by
the Executive for any reason, including retirement, shall be communicated by
Notice of Termination to the other party hereto given in accordance with Section
11(a) of this Agreement. For purposes of this Agreement, a "Notice of
Termination" means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon; (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated; and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than thirty days after the giving of such notice). The failure
by the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Company hereunder or preclude the Company from asserting such fact or
circumstance in enforcing the Company's rights hereunder.

     (d) Date of Termination. "Date of Termination" means (i) if the Executive's
employment is terminated by the Company for Cause or as a result of the
Executive's resignation or retirement, the date of receipt of the Notice of
Termination or any later date specified therein within 30 days of such notice,
as the case may be; (ii) if the Executive's employment is terminated by the
Company other than for Cause or Disability, the Date of Termination shall be the
date on which the Company notifies the Executive of such termination; (iii) if
the Executive's employment is terminated by reason of death or Disability, the
Date of Termination shall be the date of death of the Executive or the
Disability Effective Date, as the case may be.

     (e) Retirement. If the Executive's employment terminates on or after May
26, 2008 (the "Retirement Date") (including during any extension of the Term
pursuant to Section 2 or during the Change of Control Extension Period (as
defined in Section 9(a)), if applicable) for any reason other than termination
of employment (i) due to the Executive's death or Disability, (ii) due to the
Executive's involuntary termination by the Company for Cause or (iii) without
Cause during the Change in Control Extension Period, such termination shall be
treated as a retirement for all purposes of this Agreement, and the only amounts
payable to the Executive in connection with such retirement shall be the amounts
contemplated by Section 5(e).

     5. Obligations of the Company upon Termination.

     (a) Termination other than for Cause Prior to the Retirement Date. If the
Executive's employment with the Company is terminated by the Company without
Cause prior to the Retirement Date, then, as of the date of such termination of
employment, the following shall apply:

4

--------------------------------------------------------------------------------

            (i) (A) The Company shall pay to the Executive in cash the aggregate
of the following amounts in a lump sum within 10 days after the Date of
Termination, the sum of (1) the Executive's Annual Base Salary through the Date
of Termination to the extent not theretofore paid, and (2) the product of (x)
the Severance Bonus defined below and (y) a fraction, the numerator of which is
the number of days in the calendar year in which the Date of Termination occurs
through the Date of Termination, and the denominator of which is 365, in each
case to the extent not theretofore paid. For purposes of this Agreement, the
term "Severance Bonus" means the greater of (I) the Executive's average Annual
Bonus over the two calendar years preceding the Date of Termination and (II) the
Executive's Target Bonus.

            (B) In addition, to the extent not theretofore paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its affiliates in accordance with the terms and normal
procedures of each such plan, program, policy or practice.

            (ii) In addition, the Executive shall be deemed as of the Date of
Termination to have attained the age of 55 for purposes of (i) all relevant
Company retirement plans (including qualified, supplemental and excess plans,
including without limitation the Company's Executive Retirement Plan and New
Executive Retirement Plan) and (ii) all performance share and stock option
awards outstanding as of such Date of Termination; provided, however, that the
payment provisions (or the Executive's elections, if applicable) under the
applicable Company nonqualified retirement plan will apply for purposes of
determining the time and form of payment of the retirement benefits resulting
from the operation of this provision.

     (b) Termination for Cause or Resignation for Any Reason Prior to the
Retirement Date. If, during the Term, (i) the Executive's employment shall be
terminated by the Company for Cause or (ii) the Executive shall resign prior to
the Retirement Date for any reason, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay or provide
to the Executive an amount equal to the amount described in clause (1) of
Section 5(a)(i)(A) above and timely payment or provision of the benefits set
forth in Section 5(a)(i)(B) above, in each case, to the extent theretofore
unpaid.

     (c) Death. If the Executive's employment is terminated by reason of the
Executive's death during the Term, this Agreement shall terminate without
further obligations to the Executive's legal representatives under this
Agreement, other than for (i) payment of a lump sum cash amount equal to the
Executive's Annual Base Salary as in effect at the time of the Executive's
death, (ii) payment of the amount set forth in Section 5(a)(i)(A) above; and
(iii) timely payment or provision of the benefits set forth in Section 5(a)(iv)
above. In addition, all restrictions on restricted stock held by the Executive
shall lapse and all outstanding unvested stock options, stock appreciation
rights, tandem options, tandem stock appreciation rights, performance shares,
performance units, or any similar equity share or unit held by the Executive
shall vest immediately. The payments provided for in subsections (i) and (ii) of
this Section 5(c) shall be paid to the Executive's estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.

5

--------------------------------------------------------------------------------

     (d) Disability. If the Executive's employment is terminated by reason of
the Executive's Disability, this Agreement shall terminate without further
obligations to the Executive, other than for (i) payment of a cash amount equal
to the Executive's Annual Base Salary as in effect at the time of the
Executive's Disability, which shall be paid in equal installments over 12 months
in accordance with Executive's normal payroll periods in effect immediately
prior to the Date of Termination, (ii) payment of the amount set forth in
Section 5(a)(i)(A) above (payable to the Executive in a lump sum in cash within
10 days of the Date of Termination), and (iii) timely payment or provision of
the benefits set forth in Section 5(a)(iv) above. In addition, all restrictions
on restricted stock held by the Executive shall lapse and all outstanding
unvested stock options, stock appreciation rights, tandem options, tandem stock
appreciation rights, performance shares, performance units, or any similar
equity share or unit held by the Executive shall vest immediately. To the extent
permitted by applicable law and in accordance with the Company's Long-Term
Disability plan, the Executive shall continue to accrue age and service credit
through retirement for purposes of the Company's qualified and nonqualified
retirement plans.

     (e) Retirement. If the Executive's employment is terminated by reason of
his retirement under the terms of the applicable Company retirement plan during
the Term, this Agreement shall terminate without further obligations to the
Executive other than for (i) payment of the amount set forth in Section
5(a)(i)(A) above (payable to the Executive in a lump sum in cash within 30 days
of the Date of Termination) and (ii) timely payment or provision of the benefits
set forth in Section 5(a)(i)(B) above.

     (f) Non-exclusivity of Rights. Except as specifically provided, nothing in
this Agreement shall prevent or limit the Executive's continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliates and for which the Executive may qualify, nor, subject
to Section 11(e), shall anything herein limit or otherwise affect such rights as
the Executive may have under any contract or agreement with the Company or its
affiliates. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of, or
any contract or agreement with, the Company or its affiliates at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement. As used in this Agreement, the terms "affiliated
companies" and "affiliates" shall include any company controlled by, controlling
or under common control with the Company.

     (g) In connection with the Executive's retirement under Section 5(e) hereof
or the termination of Executive's employment other than for Cause under Section
5(a) hereof, the Executive shall deliver to the Company a release of claims in
the form attached hereto as Exhibit A.

     6. Full Settlement. The Company's obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and, such amounts shall
not be reduced

6

--------------------------------------------------------------------------------

whether or not the Executive obtains other employment. The Company agrees to
pay, to the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code, if the Executive prevails on
any material claim made by the Executive and disputed by the Company under this
Agreement; provided that the Executive's costs and expenses shall be reimbursed
not later than the last day of the calendar year following the calendar year in
which the costs and expenses were incurred.

     7. Certain Additional Payments by the Company. If at any time for any
reason any payment or distribution (a "Payment") by the Company or any other
person or entity to or for the benefit of the Executive is determined to be a
"parachute payment" (within the meaning of Section 280G(b)(2) of the Code),
whether paid or copayable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in connection with or arising out of his
employment with the Company or a change in ownership or excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), within a reasonable period of time
after such determination is reached the Company shall pay to the Executive an
additional payment (the "Gross-Up Payment") in an amount such that the net
amount retained by the Executive, after deduction of any Excise Tax on such
Payment and any federal, state or local income or employment tax or other taxes
and Excise Tax on the Gross-Up Payment, shall equal the amount of such Payment
(including any interest or penalties with respect to any of the foregoing). All
determinations concerning the application of the foregoing shall be made by a
nationally recognized firm of independent accountants (together with legal
counsel of its choosing), selected by the Company after consultation with the
Executive (which may be the Company's independent auditors), whose determination
shall be conclusive and binding on all parties. The fees and expenses of such
accountants and counsel shall be borne by the Company. If the accounting firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with an opinion that the Executive has substantial authority not to
report any Excise Tax on his Federal income tax return. In the event the
Internal Revenue Service assesses the Executive an amount of Excise Tax in
excess of that determined in accordance with the foregoing, the Company shall
pay to the Executive an additional Gross-Up Payment, calculated as described
above in respect of such excess Excise Tax, including a Gross-Up Payment in
respect of any interest or penalties imposed by the Internal Revenue Service
with respect to such excess Excise Tax. Gross-Up Payments (including any
additional Gross-Up Payments) shall be paid not later than the last day of the
calendar year following the calendar year in which the Executive remits the
Excise Tax to the proper tax authority.

     8. Confidentiality and Competitive Activity.

     (a) The Executive acknowledges that he has acquired and will continue to
acquire during the Term confidential information regarding the business of the
Company and its respective affiliates. Accordingly, the Executive agrees that,
without the written consent of the Board, he will not, at any time, disclose to
any unauthorized person or otherwise use any such confidential information. For
this purpose, confidential information means nonpublic

7

--------------------------------------------------------------------------------

information concerning the financial data, business strategies, product
development (and proprietary product data), customer lists, marketing plans, and
other proprietary information concerning the Company and its respective
affiliates, except for specific items which have become publicly available other
than as a result of the Executive's breach of this agreement. Notwithstanding
the foregoing, nothing herein shall prevent Executive from responding to lawful
subpoenas or court orders without the Company's prior written consent; provided,
that the Executive shall have given the Company prior written notice of any such
subpoena or court order promptly following receipt thereof.

     (b) During the time that the Executive is employed by the Company under
this Agreement and then for one year after the date of termination of the
employment of the Executive for any reason, the Executive will not, without the
written consent of the Board, directly or indirectly (A) knowingly engage or be
interested in (as owner, partner, stockholder, employee, director, officer,
agent, consultant or otherwise), with or without compensation, any business in
the United States which is in competition with any line of business actively
being conducted on the Date of Termination by the Company, and (B) disparage or
publicly criticize the Company or any of its affiliates. Nothing herein,
however, will prohibit the Executive from acquiring or holding not more than one
percent of any class of publicly traded securities of any such business;
provided that such securities entitle the Executive to not more than one percent
of the total outstanding votes entitled to be cast by securityholders of such
business in matters on which such securityholders are entitled to vote.

     (c) During the time that the Executive is employed by the Company under
this Agreement and then for two years after the Date of Termination of the
employment of the Executive for any reason, the Executive will not, without the
written consent of the Board, directly or indirectly, hire any person who was
employed by the Company or any of its subsidiaries or affiliates (other than
persons employed in a clerical or other non-professional position) within the
six-month period preceding the date of such hiring, or solicit, entice, persuade
or induce any person or entity doing business with the Company and its
respective affiliates, to terminate such relationship or to refrain from
extending or renewing the same.

     (d) The Executive hereby acknowledges that the provisions of this Section 8
are reasonable and necessary for the protection of the Company and its
respective affiliates. In addition, he further acknowledges that the Company and
its respective affiliates will be irrevocably damaged if such covenants are not
specifically enforced. Accordingly, the Executive agrees that, in addition to
any other relief to which the Company may be entitled, the Company will be
entitled to seek and obtain injunctive relief (without the requirement of any
bond) from a court of competent jurisdiction for the purposes of restraining him
from an actual or threatened breach of such covenants. In addition, and without
limiting the Company's other remedies, in the event of any breach by the
Executive of such covenants, the Company will have no obligation to pay any of
the amounts that continue to remain payable to the Executive after the date of
such breach under Section 5 hereof.

     9. Change of Control.

8

--------------------------------------------------------------------------------

     (a) Contract Extension. In the event of a Change of Control during the
Term, the Term shall be extended to the second anniversary of the Change of
Control (such two year period, the "Change of Control Extension Period").

     (b) Special Payment. If the Executive's employment is terminated without
Cause during the Change of Control Extension Period:

            (i) the Company shall pay to the Executive in cash the aggregate of
the following amounts:

            (A) the amounts or benefits contemplated in Sections 5(a)(i)(A) and
5(a)(i)(B); and

            (B) subject to compliance with Section 8, an amount equal to 2.5
times the sum of the Executive's Annual Base Salary and the Severance Bonus,
payable in a lump sum within 30 days after the Date of Termination; and

            (ii) all restrictions on restricted stock held by the Executive
shall lapse and all outstanding unvested stock options, stock appreciation
rights, tandem options, tandem stock appreciation rights, performance shares,
performance units, or any similar equity share or unit held by the Executive
shall vest immediately. Notwithstanding any provision regarding an earlier
termination of stock options set forth in any stock option or other agreement,
the stock options referred to in this Section 9(b)(ii) shall terminate and have
no force or effect upon the earlier of (x) two (2) years after the Date of
Termination or (y) the expiration of the option term as defined in the
applicable stock option agreement; and

            (iii) subject to compliance with Section 8, continued benefit
coverage which permits the Executive to continue to receive, for 2.5 years from
the Date of Termination, at the Company's expense, life insurance and medical,
dental and disability benefits at least comparable to those provided by the
Company on the Date of Termination, provided that the Executive shall not
receive such life insurance, medical, dental or disability benefits,
respectively, if the Executive obtains other employment that provides for such
benefit(s); provided further that, to the extent that reimbursable medical and
dental care expenses constitute deferred compensation for purposes of Section
409A of the Code, the Company shall reimburse the medical and dental care
expenses by no later than the last day of the calendar year next following the
calendar year in which such expenses are incurred; and

            (iv) to the extent permitted by applicable law, the Executive shall
be credited with two additional years of age and service credit under all
relevant Company retirement plans (including qualified, supplemental and excess
plans, including without limitation the Company's Executive Retirement Plan and
New Executive Retirement Plan, and, for the purpose of clarity, to the extent
the Executive is a participant in the cash balance arrangement under the
Company's Retirement Plan, the cash balance account will be increased as if the
Executive had received two additional years of contributions based upon the
Executive's compensation as of the Date of Termination); provided that the
payment provisions (or the Executive's elections, if applicable) under the
applicable Company nonqualified retirement plan will apply for purposes of
determining the time and form of payment of the retirement benefits

9

--------------------------------------------------------------------------------

resulting from the crediting of the Executive with an additional two years of
age and service credit hereunder; and

            (v) the Company shall provide the Executive with outplacement
services, not to exceed a reasonable cost, until the Executive accepts new
employment; provided that outplacement services shall not be provided to
Executive beyond the last day of the second calendar year following the calendar
year which contains the Executive's Date of Termination.

     (c) No Plan Modification. In the event of a Change of Control during the
Term, Section 3(b)(v) shall not be effective.

     (d) Change of Control Defined. For purposes of this Agreement, a "Change of
Control" shall be deemed to have occurred if:

            (i) any "Person" (as defined below) becomes the "Beneficial Owner"
(as defined below), directly or indirectly, of securities of the Company
representing thirty-five percent (35%) or more of the combined voting power of
the Company's then outstanding securities; or

            (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including, but not limited to, a consent solicitation,
relating to the election of directors of the Company) whose appointment or
election by the Board or nomination for election by the Company's stockholders
was approved or recommended by a vote of at least a majority of the directors
then still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommend; or

            (iii) there is consummated a merger or consolidation of the Company
or any subsidiary with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Subsidiary of the Company, more than
fifty percent (50%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing thirty-five percent (35%) or more of the combined
voting power of the Company's then outstanding securities; or

            (iv) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity,

10

--------------------------------------------------------------------------------

more than fifty percent (50%) of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.

For this purpose, (A) "Person" shall mean any person, entity or "group" within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder
(the "Exchange Act") except that such term shall not include (i) the Company or
any of its subsidiaries, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) a person or group as used in Rule
13d-1(b) under the Exchange Act; and (B) "Beneficial Owner" shall have the
meaning set forth in Rule 13d-3 under the Exchange Act.

     10. Successors.

     (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

     (b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

     11. Miscellaneous.

     (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of New York without reference to principles of conflict of
laws. The parties hereto irrevocably agree to submit to the jurisdiction and
venue of the courts of the States of New York or New Jersey in any action or
proceeding brought with respect to or in connection with this Agreement. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives. All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

     If to the Executive:

     At the most recent home address on file for the Executive at the Company;

11

--------------------------------------------------------------------------------

     If to the Company:

     1 CIT Drive
     Livingston, New Jersey 07039
     Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

     (b) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

     (c) The Company may withhold from any amounts payable under this Agreement
such Federal, state, or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

     (d) The Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

     (e) From and after the Effective Date, this Agreement shall supersede the
Retention Agreement and any other employment, severance or change of control
agreement between the parties or severance or change of control plan, program or
policy of the Company covering the Executive with respect to the subject matter
except as expressly provided herein.

     (f) Notwithstanding anything herein to the contrary, if, at the time of the
Executive's termination of employment with the Company, the Executive is a
"specified employee" within the meaning of Section 409A of the Code, as
determined under the Company's established methodology for determining specified
employees, then, solely to the extent necessary to avoid the imposition of
additional taxes, penalties or interest under Section 409A of the Code, any
payments to the Executive hereunder which provide for the deferral of
compensation, within the meaning of Section 409A of the Code, and which are
scheduled to be made as a result of the Executive's termination of employment
during the period beginning on the date of the Executive's Date of Termination
and ending on the six-month anniversary of such date shall be delayed and not
paid to the Participant until the first business day following such sixth month
anniversary date, at which time such delayed amounts will be paid to the
Executive in a cash lump sum (the "Catch-up Amount"). If payment of an amount is
delayed as a result of this Section 11(f), such amount shall be increased with
interest from the date on which such amount would otherwise have been paid to
the Executive but for this Section 11(f) to the day prior to the date the
Catch-up Amount is paid. The rate of interest shall be the short term federal
rate applicable under Section 7872(f)(2)(A) of the Code for the month in which
occurs the date of the Executive's Date of Termination. Such interest shall be
paid at the same time that the Catch-up Amount is paid. If the Executive dies on
or after the date of the Executive's Date of Termination and prior to the
payment of the Catch-up Amount, any amount delayed pursuant to this Section
11(f) shall be paid to the Executive's estate, together with interest, within 30
days following the Executive's death. Notwithstanding the foregoing, neither the
Company nor any of

12

--------------------------------------------------------------------------------

its employees or representatives shall have any liability to the Executive with
respect to the application of this Section 11(f).

     IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand
and, pursuant to the authorization from its Board of Directors and the Company
have caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

  /s/ Joseph M. Leone

--------------------------------------------------------------------------------

  Joseph M. Leone            CIT GROUP INC.   By: /s/ Robert J. Ingato

--------------------------------------------------------------------------------

  Robert J. Ingato    

13

--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

            In connection with my retirement with CIT Group Inc. (“CIT”) as
described in my employment agreement with CIT, dated August 1, 2004, as amended,
(the “Employment Agreement”), I provide the following Release of Claims (the
“Release”).

     I. General Release.

            I, and each of the my respective heirs, executors, administrators,
representatives, agents, successors and assigns (collectively, the “Releasors”)
hereby irrevocably and unconditionally release and forever discharge the CIT,
its subsidiaries and affiliates (the “Company Group”) and each of their
respective officers, employees, directors, shareholders and agents from any and
all claims, actions, causes of action, rights, judgments, obligations, damages,
demands, accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims under any federal, state,
local or foreign law, that the Releasors may have, or in the future may possess,
arising out of (i) my employment relationship with and service as an employee or
officer of the Company Group, and the termination of such relationship or
service, or (ii) any event, condition, circumstance or obligation that occurred,
existed or arose on or prior to the date hereof; provided, however, that this
Release shall not apply to any claims by me for benefits to which I am entitled
as of the date of this Release under CIT’s compensation and benefit plans,
subject, in each case, to the applicable terms and conditions of each such plan.
Without limiting the scope of the foregoing provision in any way, I hereby
release all claims relating to or arising out of any aspect of my employment
with the Company Group, including but not limited to, all claims under Title VII
of the Civil Rights Act, the Civil Rights Act of 1991 and the laws amended
thereby; the Age Discrimination in Employment Act of 1967; the Older Workers
Benefit Protection Act of 1990; the Americans with Disabilities Act; the Family
and Medical Leave Act of 1993; the Fair Labor Standards Act of 1963; the New
Jersey Conscientious Employee Protection Act; any contract of employment,
express or implied; any provision of the Constitution of the United States or of
any particular State; and any other law, common or statutory, of the United
States, or any particular State; any claim for the negligent and/or intentional
infliction of emotional distress or specific intent to harm; any claims for
attorneys fees, costs and/or expenses; any claims for unpaid or withheld wages,
severance pay, benefits, bonuses, commissions and/or other compensation of any
kind; and/or any other federal, state or local human rights, civil rights, wage
and hour, wage payment, pension or labor laws, rules and/or regulations; all
claims growing out of any legal restrictions on the Company Group’s right to
hire and/or terminate its employees, including all claims that were asserted
and/or that could have been asserted by me and all claims for breach of promise,
public policy, negligence, retaliation, defamation, impairment of economic
opportunity, loss of business opportunity, fraud, misrepresentation, etc. The
Releasors further agree that the payments and benefits described in the
Employment Agreement shall be in full satisfaction of any and all Claims for
payments or benefits, whether express or implied, that the Releasors may have
against the Company Group arising out of the my employment relationship or my
service as an employee or officer of the Company Group and the termination
thereof.

     II. Specific Release of ADEA Claims.

            In consideration for, among other things, certain actions by CIT in
support of my decision to retire, the Releasors hereby unconditionally release
and forever discharge the Company

14

--------------------------------------------------------------------------------

Group from any and all Claims arising under the Federal Age Discrimination in
Employment Act of 1967, as amended, and the applicable rules and regulations
promulgated thereunder (“ADEA”) that I may have as of the date of my signature
to this Agreement. By signing this Release, I hereby acknowledge and confirm the
following:

     (i) I was advised by CIT in connection with my termination to consult with
an attorney of my choice prior to signing this Release and to have such attorney
explain to me the terms of this Release, including, without limitation, the
terms relating to my release of claims arising under ADEA;

     (ii) I was given a period of not fewer than 21 days to consider the terms
of this Release and to consult with an attorney of my choosing with respect
thereto, and was given the option to sign the Release in fewer than 21 days if I
desired;

     (iii) I am providing the release and discharge set forth in this Release
only in exchange for consideration in addition to anything of value to which I
am already entitled; and

     (iv) I knowingly and voluntarily accept the terms of this Release.

     I acknowledge that I understand that I may revoke this specific ADEA
release contained in this Section II of this Release within seven days following
the date on which I sign this Release (the “Revocation Period”) by providing to
the General Counsel of CIT, at 1 CIT Drive, Livingston, New Jersey 07039,
written notice of my revocation of the release and waiver contained in this
Section II of this Release prior to the expiration of the Revocation Period.
This right of revocation relates only to the ADEA release set forth in this
Section II of this Release and does not act as a revocation of any other term of
this Release. Any payments or benefits provided to me under the Employment
Agreement shall not commence until the expiration of the Revocation Period.

     III. Representations and Warranties

            I agree that I have not instituted, assisted or otherwise
participated in connection with, any action, complaint, claim, charge,
grievance, arbitration, lawsuit, or administrative agency proceeding, or action
at law or otherwise against any member of the Company Group or any of their
respective officers, employees, directors, shareholders or agents. I represent
and warrant that I have not assigned any of the Claims being released under this
Release.

            I acknowledge that, except as expressly set forth herein, no
representations of any kind or character have been made to me by CIT or by any
of its agents, representatives, or attorneys to induce the execution of this
Release. I understand and acknowledge the significance and consequences of this
Release, that it is voluntary, that it has not been entered into as a result of
any coercion, duress or undue influence, and expressly confirm that it is to be
given full force and effect according to all of its terms, including those
relating to unknown Claims. I acknowledge that I had full opportunity to discuss
any and all aspects of this Release with legal counsel, and have availed myself
of that opportunity to the extent desired. I acknowledge that I have carefully
read and fully understand all of the provisions of this Release and have signed
the Employment Agreement only after full reflection and analysis.

     IV. Miscellaneous

15

--------------------------------------------------------------------------------

            This Release, together with the Employment Agreement, sets forth the
entire understanding between CIT and me in connection with its subject-matter
and supersedes and replaces any express or implied, written or oral, prior
agreement of plans or arrangement with respect to the terms of the my employment
and the termination thereof which I may have had with the Company Group
(including the Employment Agreement). I acknowledge that in signing this
Release, I have not relied upon any representation or statement not set forth in
this Release made by CIT or any of its representatives.

            By signing this Release, I acknowledge that: (a) I have read this
Release; (b) I understand this Release and know that I am giving up important
rights; (c) Section II this Release shall not become effective or enforceable
for a period of seven (7) days following its execution; (d) I was advised by
CIT, and I am aware, of my right to consult with an attorney before signing this
Release; and (e) I have signed this Release knowingly and voluntarily and
without any duress or undue influence on the part or behalf of CIT.

 

   

--------------------------------------------------------------------------------

Joseph M. Leone    

--------------------------------------------------------------------------------

Date

16

--------------------------------------------------------------------------------